                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

A.M. COHRON & SON, INC.,

                     Plaintiff,                                 4:21CV3066

       vs.
                                                                  ORDER
CITY OF COLUMBUS, NEBRASKA,

                     Defendant.



      The above-captioned action was randomly assigned to the undersigned magistrate
judge for final disposition, and a motion to dismiss has now been filed. Unless all parties
consent to final disposition by a magistrate judge, the undersigned cannot enter a ruling
on the pending motion. If the parties do not so consent, the case will be reassigned to a
district judge. Accordingly, IT IS ORDERED that to avoid any delays in this case:

      1)     If the parties consent to final disposition of the case by the undersigned
             magistrate judge, on or before June 14, 2021, they shall complete the
             “CONSENT TO RANDOM ASSIGNMENT TO MAGISTRATE JUDGE”
             located on the court’s website at http://www.ned.uscourts.gov/forms/. After
             all parties have signed this form, e-mail it in .pdf format to
             clerk@ned.uscourts.gov. Do not electronically file this form or submit it to
             chambers.


      2)     In the absence of timely submitting the fully executed consent form in
             accordance with paragraph (1) of this order, the case will be reassigned to
             a district judge.

      Dated this 24th day of May, 2021.

                                                BY THE COURT:

                                                s/ Cheryl R. Zwart
                                                United States Magistrate Judge
